Fourth Court of Appeals
                                           San Antonio, Texas
                                               September 18, 2015

                                              No. 04-15-00501-CV

                                              Rene CERVANTES,
                                                   Appellant

                                                       v.

                                             Lisa M. CERVANTES,
                                                    Appellee

                         From the 341st Judicial District Court, Webb County, Texas
                                   Trial Court No. 2013CVG001776-D3
                            Honorable Rebecca Ramirez Palomo, Judge Presiding

                                                   ORDER
            The extension of time to file the court reporter’s record is this date NOTED. Time is
     extended to October 14, 2015.

                                                                PER CURIAM

ATTESTED TO: ______________________________
            KEITH E. HOTTLE
             CLERK OF COURT




      cc: Jessica Pena                                              Marcel C. Notzon III
      Pena-Alvarado Law Firm                                        The Notzon Law Firm
      1617 Chacon Street                                            415 Shiloh Dr Ste B
      Laredo, TX 78043                                              Laredo, TX 78045-6768

      Ana Laura Alcantar
      Official Court Reporter - 341st District Court
      P.O. Box 6297
      Laredo, TX 78042